[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from an assessment of damages made by the defendant Agency. Said assessment was made for the condemnation and taking of a property owned by the plaintiff and located in the City of New Britain, and known as Numbers 54, 56 and 58 Beaver Street. The assessment was made in the amount of $150,000.00, which sum has been deposited with the Clerk of Court and withdrawn by the plaintiff. The taking date was September 8, 1989.
At the hearing before me, the parties, through their counsel, stipulated to the following judgment:
That a judgment enter for a total damage of $210,000.00, so that an additional $60,000.00 is to be paid to the plaintiff in addition to said sum of $150,000.00 already paid; further, that there will be no claim by the plaintiff for interest, costs, or appraisal fees.
Based upon the representations of counsel, my examination of the appraisers' reports, the testimony in court and my viewing of the premises, I approve of the stipulation and order that judgment enter in accordance with its terms.
JOHN M. ALEXANDER STATE TRIAL REFEREE